DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US-11033144-B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the following table (difference is highlighted in bold):
Instant Application
U.S. Patent No. US-11033144-B2
14. A method of cooking food product: transporting, using a conveyor belt, a one or more food products between an upper grilling plate and a lower grilling plate; 




moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate 
from a non-cooking position to a cooking position when the one or more food products are between the upper grilling plate and the lower grilling plate; 












heating, using the upper grilling plate, the one or more food products when at least one of the upper grilling plate and the lower grilling plate is in the cooking position; 
heating, using the lower grilling plate, the one or more food products when at least one of the upper grilling plate and the lower grilling plate is in the cooking position; and 
moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate from the cooking position to the non-cooking position after a selected period of time.
5. A method of cooking food product:
transporting, using one or more conveyor belts, a food product between an upper grilling plate of a first grill station and a lower grilling plate of the first grill station, wherein each of the upper grilling plate and the lower grilling plate are located within an oven, wherein the oven has a rigid base structure;
moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate with respect to the rigid base structure from a non-cooking position to a cooking position when the food product is 
between the upper grilling plate and the lower grilling plate;
moving the conveyor belt in a downward direction such that the conveyor belt touches the lower grilling plate when the at least one of the upper grilling plate and the lower grilling plate are in the cooking position due to pressure applied to the conveyor belt by the upper grilling plate, wherein the conveyor belt is movably connected to the rigid base structure through one or more biasing mechanisms, wherein each of the one or more biasing mechanisms are operably connected to a roller of the conveyor belt;
cooking, using the upper grilling plate, the food product when at least one of the upper grilling plate and the lower grilling plate is in the cooking position;
cooking, using the lower grilling plate, the food product when at least one of the upper grilling plate and the lower grilling plate is in the cooking position;
moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate from the cooking position to the non-cooking position after the food product is cooked to a first degree of doneness; and
allowing the food product to remain within the oven for a period of time, wherein the oven is configured to maintain a holding temperature within the oven.



Claim 5 of U.S. Patent No. US-11033144-B2 teaches claim 14 of the Instant Application but does not explicitly disclose a selected period of time.
However, claim 5 of U.S. Patent No. US-11033144-B2 teaches a selected period of time (“after the food product is cooked to a first degree of doneness,” claim 5; construed such that a period of time can be used to determine a required “degree of doneness,” e.g., grilling a pattie for ten minutes in order for the hamburger to be medium rare).   While the claims are not identical, claim 5 of U.S. Patent No. US-11033144-B2 discloses the claimed elements of the instant application as indicated above, and it is further noted that the claim variations/variants of the instant application are deemed obvious variants of claim 5 in U.S. Patent No. US-11033144-B2. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a period of time to determine a certain degree of doneness, for the advantage of reaching a desired degree of doneness, because certain raw foods may contain bacteria that can cause food poisoning if undercooked.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “food product former” in claim 17.  The generic placeholder is “food product former” and the functional limitations attributed to the “food product former” is “forming…each of the one or more food products” and “placing…each of the one or more food products onto the conveyor belt.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 17, the claim recites “forming, using a food product former, each of the one or more food products; and placing, using the food product former, each of the one or more food products onto the conveyor belt.”  Although the Specification discloses what the food product former does, there is no disclosure in the Specification as to what the food product former is.  Specifically, paragraphs 0007, 0020, and 0046 of the Specification repeat the limitations of claim 17.  Although paragraph 0037 of the Specification discloses that “a food product former 55 may be configured to form the food product 10 into patties in a non-limiting example and place each food product 10 on the conveyer belt 70,” there is no description of what the food product former is or how it forms patties and places them onto the conveyer belt.  In this case, based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “food product former” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the food stripper.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, claim 20 will be interpreted as being dependent on claim 19 instead of claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomara (US-5713264-A).
Regarding claim 14, Pomara teaches a method of cooking food product (“Method And System For Automatically Grilling Food Products,” title): 
transporting, using a conveyor belt (conveyor 330, figs. 7A-B), a one or more food products (“hamburger patties, eggs, or other food items,” column 7, lines 40-41) between an upper grilling plate (upper cook plate 326, fig. 7B) and a lower grilling plate (lower heating plate 360, fig. 7B); 
moving, using one or more actuators (press air cylinders 322, fig. 7B), at least one of the upper grilling plate (column 7, lines 49-50) and the lower grilling plate (not explicitly disclosed) from a non-cooking position to a cooking position (“Press air cylinders 322 lower the upper cook plate 326 into contact with the food items,” column 7, lines 49-50) when the one or more food products are between the upper grilling plate and the lower grilling plate (column 7, lines 31-35; see also column 7, lines 10-12 and column 5, lines 1-8 for a detailed description of the alignment process); 
heating, using the upper grilling plate, the one or more food products when at least one of the upper grilling plate and the lower grilling plate is in the cooking position (column 7, lines 10-12; “patties are being cooked on both sides,” column 5, lines 8-9, construed such that when the upper cook plate 326 is “lowered,” column 7, lines 49-50, then the plates are in the claimed “cooking position”); 
heating, using the lower grilling plate, the one or more food products when at least one of the upper grilling plate and the lower grilling plate is in the cooking position (“Lower heating plate 360 heats the group of cook plates 335 to a desired cooking temperature,” column 7, lines 47-50; food is loaded into the cook plates 335, column 7, lines 40-43); and 
moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate from the cooking position to the non-cooking position after a selected period of time (“after a predetermined period of time, press air cylinders 322 raise the upper cook plate assembly 320,” column 7, lines 53-55; moving the lower grilling plate is not explicitly disclosed).
Pomara, figs. 7A-B

    PNG
    media_image1.png
    554
    811
    media_image1.png
    Greyscale

Regarding claim 15, Pomara teaches further comprising: stopping the conveyor belt when the one or more food products is between the upper grilling plate and the lower grilling plate (“point motor 334 ceases to rotate for a preset period of time,” column 7, lines 46-47; motor 334 is part of the conveyor system 330, fig. 7B); cooking the one or more food products for a selected period of time (“after a predetermined period of time,” column 7, line 54); and transporting, using the conveyor belt, the one or more food products out from between the upper grilling plate and the lower grilling plate after at least one of the upper grilling plate and the lower grilling plate moves from the cooking position to the non-cooking position (“press air cylinders 322 raise the upper cook plate assembly 320, and motor 334 rotates to bring the next group of cook plates into alignment with upper cook plate 326 and lower heating plate 360,” column 7, lines 54-57; construed such that when the next group of cook plates rotate into alignment that the previous group of cook plates rotates out of alignment).
	Regarding claim 18, Pomara teaches further comprising: transferring each of the one or more food products from the conveyor belt to a storage receptacle (collection pan 340, fig. 7B; described column 7, lines 65-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pomara (US-5713264-A) as applied to claim 14 above and further in view of Nevarez et al. (US-20060254430-A1).
Regarding claim 16, Pomara teaches the invention as described above but does not explicitly disclose further comprising: adjusting, using the one or more actuators, a distance between the upper grilling plate and the lower grilling plate when at least one of the upper grilling plate and the lower grilling plate is in the cooking position.
However, in the same field endeavor of two-plate grills, Nevarez teaches further comprising: adjusting, using the one or more actuators (linear actuator 42, fig. 3), a distance between the upper grilling plate and the lower grilling plate when at least one of the upper grilling plate and the lower grilling plate is in the cooking position (“the controller executes a moisture release control during the cooking procedure that raises the positioning mechanism and/or the second platen to a predetermined distance above a grill surface of the first platen, holds the second platen at the predetermined distance for a time T, and when the time T expires, lowers the positioning mechanism and/or the second platen toward the first platen,” para 0018; the moisture release feature is also described in para 0090 and shown in fig. 18; the process of using the linear actuator 42 to move the platen assembly is taught in paras 0055 and 0059, and shown in fig. 3).
Nevarez, figs. 3 and 18

    PNG
    media_image2.png
    772
    636
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    784
    426
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pomara to include a moisture release feature, in view of the teachings of Nevarez, by raising the upper platen to a predetermined distance above the food product for a time interval during cooking, as taught by Nevarez, using the air cylinders 322 that raise the upper cook plate assembly 320 while cooking the food items, as taught by Pomara, because the food product thickness may change due to a loss of grease or water, triggering a moisture release, such that more or less pressure may then need to be applied to the food product at different times during the cook procedure (Nevarez, para 0058).
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pomara (US-5713264-A) as applied to claim 14 above and further in view of Reed (US-4446775-A).
Regarding claim 17, Pomara teaches the invention as described above but does not explicitly disclose further comprising: forming, using a food product former, each of the one or more food products; and placing, using the food product former, each of the one or more food products onto the conveyor belt.
However, in the same field of endeavor of cooking hamburgers with a continuous conveyor, Reed teaches further comprising: forming, using a food product former (dispenser 44 and placer 14, fig. 1; “Hollymatic 200 Food Forming Machine has been found to be suitable for use with the present apparatus,” column 5, lines 59-60), each of the one or more food products (patty 18, fig. 1); and placing, using the food product former, each of the one or more food products onto the conveyor belt (“the placer 14 ascends from its depicted position to accept a patty 18 from dispenser 44 and at the appropriate time descends to a point between the micro grills 16 so that the patty is left on the top of the grills,” column 5, lines 61-65).

Reed, fig. 1

    PNG
    media_image4.png
    546
    466
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pomara to include a Hollymatic 200 Food Forming Machine as a dispenser and a placer 14, in view of the teachings of Reed, by using the dispenser 44 and the placer 14 to form and place patties, as taught by Reed, instead of having a human operator load the hamburger patties, as taught by Pomara, because there are a wide variety of fast food restaurants that sell hamburgers, where the ability to rapidly cook, garnish, and serve hamburgers is necessary to the success of fast food operations and the invention taught by Reed provides an automated appliance for promoting rapid cooking of normally shaped patties with minimal manpower requirements (Reed, column 1, lines 37-42, column 3, lines 1-4, and column 4, lines 56-59).
	Regarding claim 19, Pomara teaches the invention as described above but does not explicitly disclose separating, using a food stripper, each of the one or more food products from the conveyor belt.
However, in the same field of endeavor of cooking hamburgers with a continuous conveyor, Reed teaches separating, using a food stripper (Patty remover or ejector 26, fig. 2), each of the one or more food products from the conveyor belt (“the ejector ascends to cleanly remove the patty from the grill array,” column 6, lines 47-48).
Reed, fig. 2

    PNG
    media_image5.png
    504
    507
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pomara to include an ejector 26, in view of the teachings of Reed, by using the ejector 26 to remove patties from a grill array, as taught by Reed, during the rotation of the cook plate 335 when the food items are dumped into the collection pan 340, as taught by Pomara, because when cooked, the patty can become impaled or held on a grill array, and an ejector with ribs can then be used to fit between the grills to cleanly remove the patty from the grill array (Reed, column 3, lines 27-30 and column 6, lines 37-49).
Regarding claim 20, Pomara teaches the invention as described above as well as a storage receptacle (collection pan 340, fig. 7B).  Pomara does not explicitly disclose further comprising: diverting, using the food stripper, each of the one or more food products.
However, in the same field of endeavor of cooking hamburgers with a continuous conveyor, Reed teaches diverting, using the food stripper (Patty remover or ejector 26, fig. 2), each of the one or more food products (“At this point the ejector ascends to cleanly remove the patty from the grill array. Chute 62 is provided to remove the cooked patties.,” column 6, lines 46-49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Pomara to include an ejector 26 and a chute 62, in view of the teachings of Reed, by using the ejector 26 and chute 26 to remove patties from a grill array, as taught by Reed, during the rotation of the cook plate 335 when the food items are dumped into the collection pan 340, as taught by Pomara, because when cooked, the patty can become impaled or held on a grill array, and an ejector with ribs can then be used to fit between the grills to cleanly remove the patty from the grill array (Reed, column 3, lines 27-30 and column 6, lines 37-49).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker et al. (US-4444094-A) teaches an automatic grill for hamburger patties with an upper platen raised by actuators.
Sands et al. (US-20160045066-A1) teach adjusting the pressure of upper heating and lower heating plates during cooking.
Jones et al. (US-11317760-B2) teach a locking position for the upper platen.
Brockschnieder et al. (WO-9616584-A1) teach a forming element (metering roll 110) and an ejection element (tearing device 124,125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/28/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761